DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5-8, 21-26, 28-34, 36-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the articulating arm wherein the elongated height adjustment member is slidably engaged to a portion of the chair and slides relative to the portion of the hair along the first axis defined by the elongated height adjustment member and wherein the first member rotates relative to the elongated height adjustment around the first axis and wherein the third axis is perpendicular to the second axis; wherein the second axis is defined by the first fastener that securely fastens the first and second member to one another.
Jack Sack U.S. Patent 6,419,231 B1 (Sack) discloses an articulating arm in operational function with a chair and headrest comprising a plurality of members (Figure 1).  Sack does not disclose the elongated height adjustment member to be both rotatably secured to the chair and adjustable in height thereby having a linear translation path of displacement and a pivotal rotation defined with the first axis; and the third axis to be perpendicular the second axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN H KIM/Primary Examiner, Art Unit 3636